UNITED STATES OF AMERICA,                                            'coNSENT TO PROCEED BY'
                                                                     -VIDE0C0NFERENCE
                        -v-
                                                                     ·19 -CR-73O          ~)

JONATHON SKOLNICK I
                                 Defendant(s).
--------------------------------------------------   ----X

          JONATHON
Defendant _ _ _ _ _SKOLNICK
                    _ _ _ _ _ _ _ _ _ _ hereby voluntarily consents o
participate in the following proceeding via videoconferencing:

         Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver o
         Indictment Form)

         Preliminary Hearing on Felony Complaint

         Bail/Revocation/Detention Hearing

 X       Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence




 ~-6~/kj.i=
 c;fendant's Signaiure
                                                              a. 0
                                                             Defense Counsel's Sig~ture
 (Judge may obtain verbal consent on
 Record and Sign for Defendant)

 3   °"~1y<T'n       '5 KC>\ Yl , cJL-
                                                                            C.
                                                             Print Defense Counsel's Name
  Print Defendant's Name



  This~o~:i:~• conducted              by reliable vldeoconferencinr;:_1_               k
  Date                                                       U.S. 'District Judge/U.S. Magistrat Judge
                                                                                                         Ap ii 2,2020
                                                                  .....
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE tESENT
                           -v-                                                AT CRIMINAL PROCEEDIN
JONATHON SKOLNICK
                                                                              19 _CR-730               CM
                                                                                                      L)
                                                                                                             '

                                    Defendant.
----------------X
Check Proceeding that Applies

          Arraignment

          I have been given a copy of the indictment containing the charges against me and have reviewe it with my
          attorney. I understand that I have a right to appear before a judge In a courtroom in the South rn District
          of New York to confirm that I have received and reviewed the indictment; to have the indictment ead aloud
          to me if I wish; and to enter a plea of either guilty or not guilty before the judge. After consul ation with
          my attorney, I wish to plead not guilty. By signing this document, I wish to advise the court of th following.
          t willingly give up my right to appear in a courtroom in the Southern District of New York to advis the court
          that:
                   1)       I have received and reviewed a copy of the indictment.
                   2)       I do not need the judge to read the indictment aloud to me.
                   3)       I plead not guilty to the charges against me in the Indictment.



 Date:
                    Signature of Defendant




                    Print Name

           ~l~rl~                                                                                                          I
                                                                                                                           I

           I am applying or in the future may apply for release from detention, or if not detained, for mo ification of    !
           the conditions of my release from custody, that is, my bail conditions. I understand that I ha e a right to I
           appear before a judge in a courtroom in the Southern District of New York at the time that y attorney           i
           makes such an application. I have discussed these rights with my attorney and wish to give up these rights I
           for the period of time in which access to the courthouse has been restricted on account oft e COVID-19 I
           pandemic. I request that my attorney be permitted to make applications for my release fro custody or !
           for modification of the conditions of my release even though I will not be present, and t make such             i
            applications in writing or by telephone in my attorney's discretion.                                           I
                                                                                                                           I
  Date:              ___________                                                                                           I
                     Signature of Defendant                                                                                1
                                                                                                                           iI
                                                                                                                           I
                     Print Name                                                                                            I
                                                                                                                           I


                                                                                                                           I
                                                                                                                           !
X        Conference

         I have been charged in an indictment with violations of federal law. I understand that I have a ight to be
         present at all conferences concerning this indictment that are held by a judge in the Southern District of
         New York, unless the conference involves only a question of law. I understand that at these c nferences
         the judge may, among other things, 1) set a schedule for the case Including the date at which t e trial will
         be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should e properly
         excluded In setting the time by which the trial must occur. I have discussed these issues with       attorney
         and wish to give up my right to be present at the conferences. By signing this document, I wis to advise
         the court that I willingly give up my right to be present at the conferences in my case for the per pd of time
          in which access to the courthouse has been restricted on account of the COVI0-19 pandemic. Ir quest that
          my attorney be permitted to represent my interests at the proceedings even though I will not b present.




Date:              Q.6~,J;!~~
                   siizyature of Defendant I




I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the ndictment,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to ~he proceedings being held in my clien s absence.
I will inform my client _of what transpires at the proceedings and provide my client with a copy of the t anscript of
the proceedings,   if requested.

Date:




                      Ave   ~GUn
                   Print Name
                                         Wtos kJ?,_µ,t2,-,

Addendum for a defendant who requires services of an Interpreter:                                                         1


 I used the services of an interpreter to discuss these issues with the defendant. The interpreter also tr nslated this   !
 document, in its entirety, to the defendant before the defendant signed it. The interprete s name Is:                    ll
                                                                                                                          I
                                                                                                                          I
                                                                                                                          II
                                                                                                                          I
 Date:
                    Signature of Defense Counsel




 Accepted:
                            ~lk_t/30/zr
                    Signature of Judge
                    Date:
                                                             2
